Name: Commission Regulation (EEC) No 2440/89 of 4 August 1989 amending Regulations (EEC) No 3846/87 and (EEC) No 1700/84 on product nomenclature for export refunds in the pigmeat sector and repealing Regulation (EEC) No 232/83
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural structures and production;  prices
 Date Published: nan

 No L 231 /6 Official Journal of the European Gommunities 9 . 8 . 89 COMMISSION REGULATION (EEC) No 2440/89 of 4 August 1989 amending Regulations (EEC) No 3846/87 and (EEC) No 1700/84 on product nomenclature for export refunds in the pigmeat sector and repealing Regulation (EEC) No 232/83 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, according to the product codes of the nomenclature provided for in Regulation (EEC) No 3846/87 ; Whereas to simplify the legislation on this subject, all the particular provisions governing the advance fixing of refunds in the pigmeat sector should be included in Regulation (EEC) No 1700/84 and, therefore, Regulation (EEC) No 232/83 of 28 January 1983 establishing the list of pigmeat products eligible for the advance fixing of export refunds and repealing Regulation (EEC) No 857/78 (10), as last amended by Regulation (EEC) ! No 3945/87, should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 15 (6) and 22 thereof, Whereas a refund nomenclature was established by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 2069/89 (4) ; whereas this nomenclature needs to be modified, as regards deboned legs, fore-ends, shoulders and to adjust the fixing of export refunds to the market need, and to assemble all these products together within one single code of the combined nomenclature for export refunds ; HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 5 (3) of Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (*), it may be decided that refunds for pigmeat products shall, upon request, be fixed in advance ; Article 1 The agricultural product nomenclature for export refunds which appears in sector 7 of the Annex to Regulation (EEC) No 3846/87 is hereby replaced, as regards CN codes 0203 19 55 and 0203 29 55, by the nomenclature in Annex I hereto. Whereas the special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector were laid down in Commission Regulation (EEC) No 1700/84 ('), as last amended by Regulation (EEC) No 3945/87 Q ; whereas the measures provided for are complementary to those of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (8), as amended by Regulation (EEC) No 1903/89 f); Article 2 Regulation (EEC) No 1700/84 is hereby amended as follows : L Article 1 is replaced by the following : Article 1 1 . The export refunds provided for in Article 15 of Regulation (EEC) No 2759/75 shall be fixed in advance for all products in the pigmeat sector for which such refunds are fixed . 2. Certificates of advance fixing of refunds shall be valid from their date of issue, within the meaning of Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (*), until the end of the third month following the month of issue. Whereas to ensure proper managment of export refunds, the certificates of advance fixing should be delivered (') OJ No L 282, 1 . 11 . 1975, p. 1 , (2) OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 366, 24. 12. 1987, p. 1 . (*) OJ No L 196, 12. 7 . 1989, p. 21 . 0 OJ No L 282, 1 . 11 . 1975, p. 39 . ( «) OJ No L 161 , 19. 6 . 1984, p. 7. 0 OJ No L 373, 31 . 12. 1987, p. 32. ( ») OJ No L 331 , 2. 12. 1988, p. 1 . (') OJ No L 184, 30. 6. 1989, p. 22. ( 10) OJ No L 27, 29 . 1 . 1983, p. 29. 9. 8 . 89 Official Journal of the European Communities No L 231 /7 3 . Certificates of advance fixing are requested and delivered for all products falling within codes of the agricultural product nomenclature for export refunds listed in the Annex to Commission Regulation (EEC) No 3846/877 (**), sector 7, "Pigmeat". The request for certificates and the certificates should include in box 1 5 the description of goods and in box 16 the relevant product codes of the said nomenclature. 3 . the term 'box 13 in the first paragraph of Articole 3 ( 1 ) is hereby replaced by 'box 7' ; 4. paragraph 2 of Article 3 is hereby deleted ; 5. the text of the second indent of Article 5 is hereby replaced by the following : '  for the whole products listed in the Annex to Regulation (EEC) No 3846/87, sector 7, 'Pigmeat' before the 10th day of each month, the quantities, by products, in respect of which certificates of advance fixing of refunds were issued during the preceding calendar month.' ; 6 . the Annex is hereby replaced by Annex II to this Regulation. Article 3 1 . Regulation (EEC) No 232/83 is hereby repealed. 2. All references to Regulation (EEC) No 232/83 or to any of its Articles in all Community legislation shall be considered as references to this Regulation or the corres ­ ponding Articles thereof. Article 4 The Regulation shall enter into force on 1 October 1989 . O UJ NO L 331 , 1. 11. 1988, p. 1 . n OJ No L 366, 24. 12. 1987, p. 1 .'; I. Article 2 is hereby replaced by the following : 'Article 2 The amount of the security relevant to the advance fixing certificates for export refunds is :  ECU 6 per 100 kilograms, net weight, for products falling within codes 0103 91 10, 0103 92 19, 0203 11 10, 0203 12 11 , 0203 1219, 0203 19 11 , 0203 19 13, 0203 19 15, 0203 19 55, 0203 21 10, 0203 22 1 1 , 0203 22 19, 0203 29 1 1 , 0203 29 13, 0203 29 1 5 and 0203 29 55 of the combined nomenclature ;  ECU 1 0 per 1 00 kilograms, net weight, for all other products for which an export refund is fixed.' ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 231 /8 Official Journal of the European Communities 9. 8 . 89 ANNEX I CN code Description of goods Product code 0203 19 55      Boneless :  Legs, fore-ends, shoulders or loins, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, vacuum packet (') 0203 19 55 120  Other legs, fore-ends, shoulders or loins, and parts thereof (') 0203 19 55 190  Bellies , and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, vacuum packed (') 0203 19 55 310 \  Other bellies and parts thereof, derinded (') 0203 19 55 390  Other 0203 19 55 900 0203 29 55    Boneless :  Legs, fore-ends, shoulders or loins, and parts thereof, derinded and defatted with a maximum layer of 3 mm fat (') 0203 29 55 120  Other legs, fore-ends, shoulders or loins, and parts thereof {') 0203 29 55 190  Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat (') 0203 29 55 310  Other bellies and parts thereof, derinded (') 0203 29 55 390  Other 0203 29 55 900 (') The cuts are classified within this code only if they can be identified as originating from the primary cuts mentioned. The expression 'parts thereof applies to products of which the coherent muscle tissue has a weight of at least 100 grams. 9 . 8 . 89 Official Journal of the European Communities No L 231 /9 ANNEX II 'ANNEX List of pigmeat products for which the communication of applications for advance fixing certificate of the refund is required Product code as it results from the refunds nomenclature as included in Regulation (EEC) No 3846/87 0203 11 10 000 0203 19 55 120 0203 19 55 310 0203 21 10 000 0203 29 55 120 0203 29 55 310 1602 41 10 210 1602 41 10 290 1602 42 10210 1602 42 10 290 1602 49 11 190 1602 49 13 190 1602 49 15 190 1602 49 19 190'